                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSHUA GREENMAN,                            :
                                            :
             Plaintiff                      :
                                            :     CIVIL NO. 3:18-CV-0447
   v.                                       :
                                            :     (Judge Caputo)
GENE BERDANIER, et al.,                     :
                                            :
  Defendants                                :



                                        ORDER

        AND NOW, this 29th day of MARCH 2019, for the reasons set forth in the

Court’s memorandum of the same date, it is hereby ORDERED that:

        1.       This action is DISMISSED pursuant to Federal Rule of
                 Civil Procedure 41(b) due to Plaintiff’s failure to
                 prosecute and failure to comply with court order.

        2.       Defendants’ motion for summary judgment (ECF No. 15)
                 is DISMISSED as moot.

        3.       The Clerk of Court is directed to CLOSE this case.

        4.       Any appeal from this order is DEEMED frivolous and not
                 in good faith. See 28 U.S.C. § 1915(a)(3).


                                                /s/ A. Richard Caputo
                                                A. RICHARD CAPUTO
                                                United States District Judge
